                   Case 20-12456-JTD         Doc 130      Filed 10/15/20       Page 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
__________________________________________
In re                                      ) Chapter 11

RTI HOLDING COMPANY, LLC, et al.,         )                       Case No. 20-12456 (JTD)
                                          )                       (Jointly Administered)
                  Debtors.                )
__________________________________________)

                        MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the below certification, counsel moves for admission pro
hac vice of Robert L. LeHane, Esq. of the law firm of Kelley Drye & Warren LLP to represent Aston
Properties, Inc., Benderson Development Company LLC, Brookfield Properties Retail, Inc., National Retail
Properties, LP, Realty Income Corp, Regency Centers, LP, Tanger Outlet Centers, Inc. and Win
Properties, Inc. in the above-captioned case and any adversary proceedings related thereto.

Dated: October 15, 2020
                                            /s/ Susan E. Kaufman
                                            Susan E. Kaufman (DE Bar No. 3381)
                                            LAW OFFICE OF SUSAN E. KAUFMAN, LLC
                                            919 N. Market Street, Suite 460
                                            Wilmington, DE 19801
                                            Tel: (302) 472-7420 / Fax: (302) 792-7420
                                            Email: skaufman@skaufmanlaw.com

                 CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing, and in good standing as a member of the Bar of the State of New York and New Jersey, United
States District Court for Eastern, Southern, and Western Districts of New York, and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of
this action. I also certify that I am generally familiar with this Court’s Local Rules and with the Standing
Order for District Court Fund effective August 31, 2016. I further certify that the annual fee of $25.00 has
been or will be paid to the Clerk of Court for District Court.

                                            /s/ Robert L. LeHane
                                            Kelley Drye & Warren LLP
                                            101 Park Avenue
                                            New York, New York 10178
                                            Tel: (212) 808-7800 / Fax: (212) 808-7897
                                            Email: rlehane@kelleydrye.com

                                  ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel's motion for admission pro hac vice is granted.



                                                               JOHN T. DORSEY
           Dated: October 15th, 2020                           UNITED STATES BANKRUPTCY JUDGE
           Wilmington, Delaware


Error! Unknown document property name.
